Citation Nr: 1532187	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-05 129	)	DATE
	)
	)

THE ISSUE

Whether a February 26, 2015 Board of Veterans' Appeals (Board) decision, which denied service connection for bilateral knee disabilities, should be reversed or revised on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The appellant served on active duty from December 1992 to January 1993.

This matter comes before the Board on the appellant's motion to reverse or revise    a February 26, 2015 Board decision, which, in pertinent part, denied his claims of service connection for bilateral knee disabilities.

In addition to filing the motion addressed herein, the appellant has alleged CUE on the part of the Agency of Original Jurisdiction (AOJ) for failing to comply with the Board's February 2015 remand directive to issue a Statement of the Case (SOC) in response to his October 2014 Notice of Disagreement (NOD) with the denial of service connection for hypertension.  See May 2015 Contention of "Clear and Unmistakable Error: Elevated Blood Pressure."  The Board does not have jurisdiction to address such an allegation of CUE in the first instance.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  In any event, the record reflects that the AOJ has already responded to the appellant's concerns by sending correspondence advising him of the potential actions that may be taken to address his October 2014 NOD, up through and including issuance of a SOC.  See May 11, 2015 Appeals Election Letter at 2; June 26, 2015 Appeals Election Letter at 2.  


FINDINGS OF FACT

1.  The Board's February 2015 decision that denied the appellant's claims of service connection for bilateral knee disabilities was consistent with the evidence then of record and the law in effect at that time.

2.  To the extent any error was committed in the Board's February 2015 decision, the record does not reflect that it manifestly changed the outcome of the appeal. 


CONCLUSION OF LAW

The February 26, 2015 Board decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the February 26, 2015 Board decision denying service connection for bilateral knee disabilities was clearly and unmistakably erroneous.  The Board disagrees and finds that, for the reasons that follow, its prior decision is not subject to revision or reversal on the basis of CUE.

At the outset of its discussion, the Board observes that VA's duties to notify and assist are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Procedurally, a motion alleging CUE is not a new claim but, rather, is a collateral attack on a prior Board decision.  To warrant reversal or revision of such a decision based on CUE, there must be a showing of error, of either fact or law, which is so compelling that reasonable minds could not disagree that the outcome of the decision would have been manifestly different but for that error.  See 38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that, to prevail in establishing CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the result of a prior decision); Hines, 18 Vet. App.at 235.

Notably, the legal standard for proving CUE is so high that "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

As is particularly relevant in the instant case, CUE does not include a disagreement as to how pertinent facts were weighed or evaluated, nor does it extend to VA's failure to fulfill the duty to assist.  See 38 C.F.R. § 20.1403(d) (2014).   

Additionally, a motion alleging CUE must be based on the evidence and applicable law at the time of the decision being challenged.  See 38 C.F.R. § 20.1403(a) (2014); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).  Moreover, the CUE motion must set forth clearly and specifically the alleged errors of fact or law  in the prior decision, the legal or factual basis for such allegations, and why the outcome would have been manifestly different but for the alleged error.  See 38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

Here, the Board does not dispute that the appellant has pleaded CUE with the requisite specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003).  His pleading has taken the form of a written statement, arguing inter alia that the February 26, 2015 Board decision failed to properly address evidence "in areas which would have changed the outcome, such as [in] the [October 2014] Supplemental Statement of the Case [SSOC], Examination Records not listed in the Appeal, and Orthopedic Records misunderstood by the Medical Evaluation Board."  See March 2, 2015 CUE Motion at 1.  The appellant's pro se pleading, when construed liberally and in the context of the entire record, is sufficient to trigger a merits-based review of his motion to reverse or revise the prior Board decision on the grounds of CUE.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); (emphasizing that pro se filings must be read liberally); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing between the denial of a CUE motion, due to the pleading deficiency, and the denial of such a motion on the merits).

Accordingly, the Board now turns to the substance of the appellant's CUE motion, which in essence is a collateral attack on three aspects of the February 26, 2015 decision.  See March 2, 2015 CUE Motion at 1-3.  First, the appellant takes exception to the decision's description of the timing of a pivotal VA examination.  Second, the appellant challenges the decision's characterization of the medical opinion evidence gleaned from that examination.  Third and finally, the appellant contends that the decision erred in finding that there had been substantial compliance with the Board's prior remand directives.  See 38 C.F.R. § 19.31 (2014) (outlining the AOJ's obligation to consider all evidence added to the record since the previous adjudication of the issues on appeal); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the Board's remand orders not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

With respect to the appellant's initial CUE allegation, the Board acknowledges that the February 2015 decision, when discussing VA's duties to notify and assist on page 5, incorrectly stated that "the appellant was provided a VA examination in November 2014."  In fact, as the appellant himself has indicated, he was examined in connection with his bilateral knee claims in 2011.  However, the appellant does not explain, and the record does not otherwise show, how this typographical error manifestly affected the outcome of the February 26, 2015 decision.  As such, the appellant's illumination of this error is insufficient to establish CUE in that prior decision.  See 38 C.F.R. § 20.1403(c) (2014).   

As for the appellant's second CUE allegation, the Board recognizes that he is essentially claiming that the November 2011 VA examiner rendered a positive nexus opinion, on the basis of aggravation, which was misconstrued in the February 2015 decision.  As support for this contention, the appellant relies on a single sentence in the VA examiner's report, indicating that "genu verum with knee pain was permanently aggravated by 14 days of boot camp."  See November 2011 VA Examination report at 4.  Tellingly, however, this particular sentence is preceded  by the caveat, "THIS IS NOT THE MEDICAL OPINION ITSELF."  See id.  Moreover, a subsequent section of the report, entitled "Standard Examiner's Medical Opinion," makes clear that the appellant's "genu verum with knee pain was not permanently aggravated by his 14 days of boot camp."  See November 2011 VA Examination at 4 (emphasis added).  This negative nexus opinion is supported by a detailed rationale, summarized on page 11 of the February 26, 2015 decision:

After a review of the [appellant's] records, and a thorough examination of the [appellant], the examiner stated that, in his opinion, the [appellant's] diagnosis of genu varum with knee pain was not incurred in or permanently aggravated by service.  In support of this opinion, the examiner indicated that the [appellant] only trained for 7 days before being put on a profile, and that he was in boot camp for only 11 days with no injury to his knees as a fall or accident injuring his knees.  He was discharged after 29 days in the service after a Medical Board found him unfit for service, and found his condition to not have been aggravated by service.

      (Emphasis added.)

Clearly, the appellant disagrees with the Board's interpretation of the November 2011 VA examiner's opinion, as set forth in the February 2015 decision.  While respectful of the appellant's point of view, however, the Board observes that such a difference of opinion over how medical opinion evidence is weighed and evaluated does not, in and of itself, constitute CUE.  See 38 C.F.R. § 20.1403(d) (2014).

The Board now turns to the appellant's third and final CUE allegation.  In this regard, the Board is cognizant of the appellant's concern that competent medical   and lay evidence was not addressed in the October 2014 SSOC, and that the Board therefore erred in finding there had been sufficient compliance with its April 2014 remand.  See April 25, 2014 Board Remand Directives #1 and 2 (instructing the AOJ "to ask the [appellant] to resubmit the medical records and the July 12, 2013, VA Form 4142, he mentioned in his August 2013 statement" and to then "review the expanded record (including the [appellant's] lay statements and the May 2013 x-rays of the knees received since the August 2013 SSOC").  As with the appellant's other CUE allegations, however, this contention is ultimately without merit.  

Indeed, the record reflects that, pursuant to the above remand directives, the AOJ requested that the appellant resubmit his VA 4142 (Authorization and Consent to Release Information).  The AOJ then used that authorization to obtain additional copies of the appellant's private medical records, which included the May 2013     x-rays of his knees.  See May 2013 records from the Community Clinic of High Point (received May 13, 2014).  Subsequently, the AOJ issued an SSOC that duly considered that newly received private medical evidence, in tandem with the appellant's recent lay statements.  See October 3, 2014 SSOC at 1.  The October 2014 SSOC also re-considered the previously submitted November 2011 VA examiner's opinion, as well as the portion of the appellant's service treatment records that encompassed the December 1992 findings of his in-service orthopedic clinician (J.F., M.D.).  See id.   

Tellingly, by alleging that the October 2014 SSOC failed to properly address the findings of both the November 2011 VA examiner and the in-service orthopedic clinician (Dr. J.F.), the appellant makes clear that he considers those findings to be supportive of his claims, even though both the AOJ and the Board have determined otherwise.  See December 23, 2011 Rating Decision; February 26, 2015 Board Decision.  Hence, the appellant is effectively taking issue - once again - with the VA adjudicators' evaluation of relevant medical evidence.  Such a difference of opinion, as outlined above, is not tantamount to a showing of CUE.  See 38 C.F.R. § 20.1403(d) (2014).  

Moreover, it should be emphasized that all of the medical evidence referenced       in the appellant's CUE motion was already of record when the AOJ initially adjudicated his bilateral knee claims.  See December 23, 2011 Rating Decision at 1-2, January 25, 2013 SOC at 1 (both noting consideration of the relevant service treatment records and the November 2011 VA examiner's report).  As such, it was not incumbent upon the AOJ to reconsider that medical evidence in the October 2014 SSOC.  Nor was it error for the Board to find that this SSOC substantially complied with its prior remand directives under Stegall, 11 Vet. App. at 271.

Similarly, to the extent that the appellant now appears to be referencing additional lay statements - specifically, a report of a February 2014 oral conversation, which he had with AOJ personnel, and subsequent (March 2014) written correspondence -the Board observes that such statements consist merely of his own impressions of how the pertinent medical evidence lends support to his appeal.  See March 2, 2015 CUE Motion at 3.  The appellant has consistently conveyed the same impressions throughout the entirety of his appeal, beginning with a February 1, 2012 written statement that he submitted in support of his January 2012 NOD with the initial denial of his bilateral knee claims.  It follows that the appellant's February 2014 and March 2014 statements are essentially cumulative of lay evidence that was already of record when the AOJ previously re-adjudicated his bilateral knee claims in the January 2013 SOC and the August 2013 SSOC.  Hence, the AOJ was not obligated to explicitly reconsider that lay evidence in its October 2014 SSOC, and the Board, in turn, did not err in declining to find a Stegall violation on such grounds.

Put simply, the record does not reveal any additional pertinent evidence, which was submitted in the wake of the August 2013 SSOC and which the AOJ failed to duly consider in its subsequent (October 2014) re-adjudication of the appellant's bilateral knee claims.  Hence, the Board did not err in finding that there was substantial compliance with its prior remand directives and, thus, CUE is not established on that basis.  See 38 C.F.R. § 19.31 (2014); Stegall, 11 Vet. App. at 271.

In reaching these determinations, the Board is mindful that, since the appellant filed his March 2015 CUE motion, he has continued to submit evidence and argument    in support of multiple claims for VA compensation benefits.  See, e.g., Private Medical Records (received on April 14, 2015 and June 26, 2015); VA 21-0820 Report of General Information (dated July 10, 2015).  However, as with the evidence detailed above, such ex post facto submissions are insufficient to establish CUE, which must be based on the record in existence when the contested decision was issued.  See 38 C.F.R. § 20.1403(a); see also Pierce, 240 F.3d at 1354.  Further, insofar as the appellant's recent statements appear to suggest that the Board - and, by extension, all of VA - should have done more to assist him in the development of his claims, this, too, is not a valid theory of CUE under 38 C.F.R. § 20.1403(d).

For the foregoing reasons, the Board concludes that, while the appellant has pleaded CUE with specificity, he has not demonstrated that such outcome-determinative error actually exists in the February 26, 2015 decision.  See 38 C.F.R. § 20.1403(c); see also Bustos, 179 F.3d at 1380-81.  Accordingly, his motion to reverse or revise that prior Board decision on the grounds of CUE must be denied. 


ORDER

The motion to reverse or revise the February 26, 2015 Board decision denying service connection for bilateral knee disabilities, on the basis of CUE, is denied.



                       ______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



